Citation Nr: 0213563	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-07 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased, compensable, evaluation for 
service connected coccidioidomycosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from November 1945 to February 
1949.  

This appeal arises from an April 2001 rating action that 
denied a compensable evaluation for coccidioidomycosis.  The 
veteran filed a Notice of Disagreement with the decision in 
May 2001; the RO issued a Statement of the Case (SOC) in 
August 2001; and the veteran filed a Substantive Appeal in 
August 2001.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected coccidioidomycosis is, at 
present, essentially asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating for coccidioidomycosis 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6835 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a compensable evaluation for 
coccidioidomycosis has been accomplished.

In the August 2001 Statement of the case the veteran and his 
representative were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and have been afforded ample 
opportunities to submit such information and evidence.  In 
light of the above, and in view of the fact that there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the Board also finds that the statutory 
and regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA is not at issue in 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159).  The Board finds that VA's duty to 
notify has been met.

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding hearing request.  The 
veteran has been afforded a comprehensive VA pulmonary 
examination in February 2001, and a statement from the 
veteran's private physician has been associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a compensable 
evaluation for coccidioidomycosis on the merits, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

I.  Factual Background

Service connection for coccidioidomycosis was granted via a 
rating decision of March 1949.  An evaluation of 30 percent 
was assigned.  In a December 1952 rating decision this 
evaluation was reduced to noncompensable.  It has remained 
noncompensable since that time.  

In November 2000 the veteran requested an increased 
evaluation.  He supplied a statement from his private 
physician.  This statement, dated in October 2000, indicates 
that the veteran has been diagnosed with emphysema, and that 
x-ray examination of his chest was stable with appearance of 
old granuloma.

The report of a VA examination, conducted in February 2001, 
shows the veteran reporting that he quit smoking in 1993, 
after smoking a pack and a half a day for many years.  He 
stated that he had a chronic cough before quitting.  This has 
improved greatly and is not a significant problem.  His 
physician has told him he has emphysema and started him on 
Proventil 4 mg and Atrovent 14 mg.  He uses his inhaler only 
very rarely.  He has no difficulty in walking two miles 
without stopping.  He has no problem climbing stairs.  There 
were no cardiovascular symptoms, no clubbing or cyanosis, and 
breath sounds were normal as were heart sounds.  X-ray 
examination showed clear lungs without evidence of active 
disease.  Pulmonary function test (PFT) showed mild 
restriction.  The diagnosis was status post 
coccidioidomycosis.


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's coccidioidomycosis is currently rated under 38 
C.F.R. § 4.97, Diagnostic Code 6835.  The general rating 
formula for mycotic lung diseases, including 
coccidioidomycosis under Diagnostic Code 6835 is as follows:

When there is chronic pulmonary mycosis with persistent 
fever, weight loss, night sweats, or massive hemoptysis, then 
a 100 percent rating is assigned.  When there is chronic 
pulmonary mycosis requiring suppressive therapy with no more 
than minimal symptoms such as occasional minor hemoptysis or 
productive cough, then a 50 percent rating is assigned.  When 
there is chronic pulmonary mycosis with minimal symptoms such 
as occasional minor hemoptysis or productive cough, then a 30 
percent rating is assigned.  When mycotic lung diseases are 
asymptomatic with healed and inactive mycotic lesions, then a 
noncompensable rating is assigned.

The preponderance of the evidence is against an increased 
(compensable) evaluation under the criteria for Diagnostic 
Code 6835.  In this regard, the evidence of record does not 
establish that there is chronic pulmonary mycosis with 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  Specifically, at the veteran's February VA 
examination, the examiner commented that the veteran's 
coccidioidomycosis was inactive.  No hemoptysis was noted.  
The veteran gave a history of a chronic cough, but that 
cleared up when he quit smoking several years ago.  The only 
significant clinical finding remaining appears to be that of 
the appearance of an old granuloma on x-ray examination by 
the veteran's private physician.  This was not described as 
an active disease entity.  The Board concludes that the 
veteran's coccidioidomycosis is, essentially, inactive.

For all the foregoing reasons, the claim for a compensable 
evaluation for coccidioidomycosis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Entitlement to an increased (compensable) rating for 
coccidioidomycosis is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

